Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 1 of 27

UNITEO STATES DLSTAtcCT COURT
NORTHERN OLSTALCT OF VEwW YORE
TYRONE WALKER, © 9qae ast jo -C.U- j0vg

: Plains ‘££

comme ere

GCTS/SCFH

TAIAINS t~

LOseErH KELLER - FAMES 7’ (ORMMAD.
NOVALO UHLER: PAUL & WOOMKUFE, |
JOAUNE FLICHETTE MELTS: AA Cook, |. |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fi ALWILFES MEMORANOUM OF LAW IN SUPPORT OF _
SU we 4 Bf TUOGMENT ee
BRIEF FOR PRO-SE PLAIVTIFF.OCSCSOS~S
TYRONE WALKER oe
i none bJalRer 94: As Be
, . ie tate. Co rrectioral Fac. hy
_ : Pp 0, hex LO |
| | | Malone, Mei, 12453

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 2 of 27

TABLE OF COUTEVTS

 

PRELIMIVARY STaTEmenT..... 4

 

LEGAL CTAWOARDS GOVERVING A MOTION FOR
SUMMARY TUOGMEVT. 2 ee

 

FAcTS we COCC(‘(<SCSS

 

POLIVTL
—DEFEMOANTS VIOLATEO PLAIVILFF'S QUE PROCESS (LIBERTY
TNTEREST RIGHT ARO SUBTECTED PLAZMIZFE To ATYPICAL

__ ANO SIGNIFICANT HARDSHIP WHEW THEY GAVE PLAINTIFF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REV TES EARS. LATE O& VO REVIEWS . . .., , 3
_ FoIvt a |

_PLAIM TIFFS AQ-SEG REVIEWS ARE A SHAM, Kote _
(PERFUYCTORY AVO A FRAUD... , renee A
Porwt3 |
PLAIVTIFE QEVIEO THE €IGHT To BE HEAR 0
Por NT 4 : | ,

DEFEWDADT 'S ARE pot EDT TLEO To QUALIFIED
IMMUVITY | i ee BB
(ONCLUSION...

 

 

 

 

 

 

 

 

 

 

 

 

IH
Case 9:17-cv- *v-01 008: GTS-CFH Document 79-2 Filed 08/18/20 Page 3 of 27

ABLE OF AUTE HORT TIES
CASE LAGE

Anderson v. Liberty Lobloy Tne. 477 US. AM, 1Ole S.Ct 3525, (iced Lion,
Ci4Xio) _ 41

Romskeong v.Manzo J 340 LS. S45, $55 5 ‘ct, 181 it L Ed. af 62 (1145). LA

 

Black vrdowhlw, Te Fd 72 CAL. Cit, I94G)

 

 

 

ep +t te tw, AG
Colon UW Howard. 415 Fad 24d Adis. 2000). ? +e 4
Covine VU Vor mount Dept of Ceorcs., 433 Fad 138 (If. Cir, (441) , _ [5
Ed manson ui Co Yon "QUE. DUPP: ah 849 WO. (98%) ee

 

Fazike vi Couglali, YL Esh 31 (3 Cla. Cie (490) ,

 

fo
Gramo vv Kelly “Geil ESuppr (43 CIO OKT » |

 

 

 

 

 

 

\ 1 \ (4
Ganev Kelly Uo, ACY TET) 4000 WLITERSS Th. OW 7 3000) 23
Gittenav. Lefevre, (4 Fad 3¢ (ab Ci ID to
Goldbere v. Kel Ky 347 US: 454, Fos ch, (oll, ool. ed ad rel ( 110), es
Heodtt v Bel ons 454 US. 460 103 5.Ch. Bo, 44 L.Edad 61S 403)...
H'Shaka y. Gorm, 1.020 WLIK{OTS oe 1 hb 23
Meattlrews vs Eldeidge 4a WLS. uy WL edad (8 U We). — «dD

 

Moms v. Shape. WMA E.ad Mo (3A Cie. (484) . 1940

 

Booc cat u. Taylor, 451 165.541, LSC 408, 68 cates (lagi). ak
Prottorc ui Le Claire, GUOF3d 547 Cad. Cir, 20 (D. ,

 

é ¢ OL, 10, \\ (2, no
Russell v.Cougl en U0 bad 1S (ad. Cir (410).

 

 

 

 

 

 

 

‘ id
Candhin ye Cannt SIR US. Wn, 5 Ct 2.493, 62. Led. 4 (45)... 4
Goto y, Walker HE Sd (O41 (Ad cs (495), 2 sg 4 1
Taylor v, Rodrigue, 336 F.3d 68 Cd. Cie 4001), 4
Belle Fel 38 F 4h Ud Ce. 1000). q
Tellier vs Sut, 47 Supe ad @07 (IN)
LM lowns y, Holos lofok 3d. 494d (B#@ Cie dou) .  . 14

 

ZAmMwmetr MOV, Seyfert, Vo; T03-cVy- 13 %4 ital, 001 LoL 20705 17

 

(UO. 2007). ek tl, a __ 14

 

 

 

 

 

 

FEDERAL STATUTES, AND DOLLS REGUL ETON :

wid U.$ Section [433 ’ ’ 2 4 f Lr. a z 2 —_ “ pce |
fed. K-Ci. 2 5 @ |

|
UY K. Dicectwe q 034 Section, Bout Hid). wa. 2 Son a } {0 20,23

7 C.R
TMM CMR Oiroctwe 4433 Seetion 30 5. §(a)

Be
Case 9:17-cv-01008-GTS-CFH .Document 79-2 Filed 08/18/20 Page 4 of 27

 

PRECTMIVARY STATEMENT

 

This isa cali action brought pucsvant to 4) USC. Section ie.
the Flat ff rk a pros ye haa nt tat bri det flats action while (| iA
the ¢ Ustody of the Mew York State Department of Corrections and

 

Communi. Jupervisiown CO.06.CS.) puss qt Upstate. Corcectional _—

Foor hiy, The Plouht$s issues cased (| (a_i co wrplaint are aS follows:
() The ‘Oohedants has Subjected 4 Hae. Plaintif{* +t. atypital land

9/¢ wit Cant hacds ie Viol (at! bs (berty woterest due, recess iats,

Ths Violates Plaints ££ 5 Fousteznta Avtadment Constitutioyna} Rat

 

The Planttt 45 being held ip fidpawn strate. S ation (Solitary
Confinement 5H. Us) tus. 2 thou weonn ina fal. yas, at bined —
the reyiews dow't exist at all, Or they are $o-fate. they under ynine
the ppcecess , the Plant t's issues are. pot bein. heard, andl thre.
De feinclant s LAS Lene as far in Se tind Lal $e. morwat lon ato
Hyrr. SEVIEWS to" Support the. bas (S for Youtinued Ad vaiarstrats ve
Degureg ahion CAd- Sea) conhineuntrt

EGAL ADORED GOVERVIVEGE A
MOTLOV Fok Sd Ae LUO MEVT

 

 

Under Fed, KR. Civ, #. SG. Summary Judgocent & “warcanted | eo the

yovant S lroos thect thect (5. No cenulnd disoute as to any vmsctoc ta | fact

and Hat t{,e movant 7 1s entitled to a fuolament a AS 6 mantter of _| law,
Fed Ri Cry 2 5Qla) A Aipute of fact’ s‘cemume’ If the Crecord 1
evidence.'5 Such tet a reasenaly le, -facy cbuld return a verdict re.
the Cron -vanvont 7." Anderson vu. Lie, Lobby, Inc. Y7T US £42, a
Ade 5.C4.2595 | q] Lied. 2h. 202 Lage). As. for the moterial, iy ae
ceguairereet A dispute of fact IS ‘water cal otf tt woiqlet affect the. _
outcome of the suct under the governiy law... Factual his pures that
ace icrelevant ox unnecessary vail not leNcountesd, “Anderson 477 US. at
AT, 106 §.Ch ASOS , Once the. Plavt FE has met Wy imityal burden, the
on movant must Come. forward. Lott spect. facts Sharing aA

 

 

 

 

 

Genuine issue of pantera foct for trial, Fed. &. Cie Se ae) (e)_

 

 

 

 
Case 9:17-cv-01008-GTS-CFH ‘ Document 79-2 Filed 08/18/20 Page 5 of 27

FACTS

 

 

The Plaintf (Ss _an Ad- -$e9_inwmorte. and as Such he IAs enti ted to
veviews whith was tortialy ev ery @o okays , but as of Aer), IZ, dot]
_. these reviews was revised te take place every 20 days, avs Tyke 5
alse have « rahe te be hearol anol thew Statements are to be

considered. All Bats (5 Stated. in Directive 4933 volaieh qouren Ad-Seq
mates in SHU CALE ov Bad's t 2)

The Plant EPs £17 -(G. Ad-Sea elie Las cowpleredl on a-lO-[7 and.
“the Pl okatife dich not receive |

unt’ | 2-17-17 Cover mouths fatec?,
Plavatvff's (-30-i7 Ad- Sey Review Was completed on 7-3 i1 and the. |

Plawmt tf bid not ceeewe ‘t+ unt l 94-17 Cour &y months tee). Pliatifh 5 |
Tune, (2, A011 Ad- Seg are _Cowapl feted on 4-25-17 anol the Plaht Ft
dud. not. reeave. it ant! 1-17 Cover G months later), From ; 7
$-(T lc to (2741-17 the PLeie ether recewed over a yeor of late
__ Ley RW5 er yo. Cevieuns. cat all. (OKt We, 31 Comp. # Ie, (9 ard Exln'bi ts
Banh alse KT, Vole Exit 1 AG Eicault Echt bit 7 [-30-(7 Rev )tu

Ow Tanuacyr 24, 2019 the Plamtit$ would receive. 4 Seq COV eS
doted 9-(2- 1, (0-10-17, 1-67-17, (2-05-17, (-03- 18, (3-18 2-32-18,
3-47-19 and 5-Aa-lg, They ace. al [ Stomped Upstate C.F Executive ?
Office Tan. 22-149 which. “hoe olen the. facility recewed thew,

__ De ducting the. 30 days Gal lotfeot for the Ad- Sey cel ew to bt. come | leted

being 3, 411 days , +lot's abe Md Ay years, Tt should be noted. the.
——e. ty Conpnmars5 (oer at t's time was O'Gorman. The #lavnt tT .
arsed ths § 155Ue., im lis (-4@-(7 Ad-Se Statement | and 4 was reyer
_vesponded. to iin there Fesponse , Al | the Oefendowts in thew uectesroqactor ies
Stated they dowt Kyou wb Plant received 9 reviews at one. tne

anol they don't Know cf the Directive. supports thet (Okt, Uo, 34 # LI
Exh ‘ot. 7 nk 8) AL fidevtt Exhibit © _Lnterrey: £ (0),

 

 

 

The Sup ec intenkent ale Actus qave the Plaintt? 4 15 dlay Vinee cut
of Keeglock time ond 3 wonths . Stl. Ue time on May, 5 | AooT, Then aon
4-25-07 he gave the Plant tt « 3 month SHU. time-cut, Then
on Elda (O. “tae. Deputy. Supicretendent of Securcty § S Racette.

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 6 of 27

~

 

G.au Plamtitt a_l wonths AiUs time cut. Thon the Orouty Supt.

st security 5 Brown woulk give Plainh'l o 2 mouth CHUL tine-cut
on (0-22-(2, Then he woul IA give PlaintFF o 1 month SH. time-cut
on 4-9%-13, Then We would sive FP! faatitt a 1 month Sth Us tie -cut
on ©-10-4013, Then he wou lava We. Plants , a 1 month 64. U: time-out
on 1-46-2013. Ow U-aAy-2013 “the: Superintendent Cb Laval ey would
gue Plamtitt a 4 month § Hk the-cut CAST, Exh. 2 Time-cut for)

 

The: Plantitt s scovedk 75 [> in Book 2 fost- fest ART (ior Ebook
Assionment ond BRAG in Book 3 Poit-Test ART Workbook Assignonant,_
Then the. Plat fF completed the ot U ART Werk book fregiravn
receiving an querag et evaluation in all aresCAFl Exh. 3 ART forms ).

 

 

The ¥ Io. tot FE hu ‘h wok li Ke Clinton Corrections| fac. hy and thet's cee
reflected in the fact Flanh€t sought a transter Fram the fac [ty Ld heneyer:
he_was ela ‘ble, the Plantt€ fillek 3 lavosuts volwile jy the facil: ‘ty, _.

_the Plant tf Was cepentedly placed. On a restraint order anol requiced

to remain in restraints on the visit and in the. exercise Cage. at times,

the Platt accused tre adlminstration of YS in. the restirant as beike

G& White Savage act by the administration to wake Plants Wf
a Liv ny nell. Beweg the. F laint ££ WaS subject +o inadequate Clothing
ducing exerci, and remoaned Ww restcalntd , the Plot ef would IN

Apr Climinary | mM junction, having legal precedence on Wid side, he forced

 

Clinton to than rer hin et que ‘tae the wim, The fac.’ lity. wotrl (dA tronsfer

PlamtSF and render the dsue moot, (APE Ech 3 and’S )

 

 

“Defendants Clara" Walker has eroven hi's abt lity to obtain ank croft
_ws 2a¢005 ond te mon seulate lar’s enviconment: he pucposefully obtaned on”
created « L2eapon. A February, 20/Y, wolalle stil af Clinton Corcectional fac! ity
He. Knew pessesseon of such contraband would result in Q Tier TL
disco linary action ank be lieved that this woulk cause his transfer
to be coucelled” Thats Clon exist in Plantiff'’s /2-4-1S, A-le-/e,
@-|2-17, [{- -O7-\7 and (2-05-17 Ad “3g. CeVieuIs jw hele. nad | in
pact t's In numerous Ad - “Seq reviews The Plant fF adbcessedk this
"SSue. in_tais t 18-16 and 7-4- (G Ad-Se9 StodemeutS and it twas never
Ces pended te in Any Ad- Seg Respovse.. The Defendant's poas asked.

 

 

 

$3

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 7 of 27

 

if this Statement 15 true and ff they baol any documentation to
Suppo ct the Statement, all the Defendants stated they dont have. no
Knaoledge. about the statement and vo documentation + Juppert

those. CBs. (OKt Uo, Bi Exhil’d 3 Ad-Seq Statements, Exhibit © Galt
[L-OT-11 Ad-5eq Reviews Exhihit 7 )-OT- 17 and [Q-05-17 Adk-5eq a
Rev vews; Affidavit Evihi + G@ \a-4-6 od 2-[e-] [Co Ad- 4 Rev ews a
end all of Delendants miter roqster ies D

 

_ The Plant ee charge for « Weapon da tek 2- “31° ct States a
_Plamntt sought Favorable treatment an avarh for (nis geod. behavior
and good dora of Fin gling a LW? Eh Pov, on the £ oor and. Fld (t+ tp
then Cagtasn. CATH hav, Xt Erclabi¥ Misbehs nec Report NY)

 

Based on Plat fs Central Won toring. Case Desia nation. Come _.
Status) anal Secucity Classif\cation, Plant ERS transfeyced outside
the tac ty wth, OOClS CERT. Security unit and. hes. Quer.
| wformedl * in advance whenever We leaves outside the facvhty, _

( Affidavit Extiyt CMC. Status Secuc!'ty Class £\ca twin)

 

 

 

The Defendants created, c fo, (Se. Statement ™M™ Plan Ft S Rd Se:
reviews Statiho the Plaint ff assaulted the, Dep. Supt, of. Seen hy fir
Vo_reason im Vblinok page. This Statement m whale aust in Plants _
[A-4-15, [-29-1@, G-2I-1@, [-30-17, @-le-l1, (l-T-17 andl (4-05-17
“Y~ i in Reviews, Vari ae of this statement such a5 being quite. woes
unpredicte (| le.) extreme Page or assaut tt the Uep.- with dt see ev tan
provecation would exist in all of the Ad-Seq Vfevituss when the ee
matter was addressed om Plantes. Ad: Ses statement dated (2-97
the Oefendants hida't respond te It in ther? response. (When the
Defendants was asked if tetrue and. do they. (ave, any documented ov - ee
to Support +\0,+ Stade utr? o {( tre Oetenclants Clam +o vot Krow’ whet _

Fleinty £4 L$ ta | King hed except the OSS. Who states tis truc__ ee
ano te las paperwork from GreenHaven that Planht? attacked _
Lotthout provecation but he not Sure 2 he wrote uf Hye paperwor B,
he alse never mentions the blind page eart. On March, Ay LOIS

 

 

 

 

The Defendents admit the assault wos motivated by rele ‘9 tous

 

 

Covplaints When he assaulted the Green Haven WDeouty Superintenoent.._

Y

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 8 of 27 .

 

 

 

of Secunt ft. andl the. Jolind. Coe 5 A _ misstatement (to state. cnropgy _
or fal (sely a ((e), CORE Vo. 3 31 Exh t 3 [d- A1- (7 Ad- es Stateme at ‘Afaddut
Exhibit bo Taterrogate res H(@11, jacWS ond 2-1e-1e Ade Seg Reviews: _
Extibyd 2 @73tI@, 1-30-17 Reviews, OKT Vor 31 Exhibit © (-Le- v4, bea T. _
(l- T- 17 ond [--05- TT Ads Se Revituo ‘OK+. Vo. {4 pogest (3 Okt Bo. (@
Exh ort 4. q. M-it fd Seg Review ) . ——

 

 

 

 

 

 

 

 

a. Owe. vacistion, of. fast CAs Ae. woul id e €& xist fa Fle AAS 5H. Reyes

2 4a8-l8 and 5- - 29-19 ‘t stot § flat, CE emonstrated. Loe iC
Saye Anat he. woul id have assaulted the 0.5.5, f ven the

opportun | cry becouse the Department hidat send t's property put

ot: the Department’ $ CX oenst, the the Plant Te ask the,

Wefendants | tr thet Anter cogatorits if the Plant £e ‘Haotened to 7 -_
_ Cause sly sical | harm to any Corcetthons| Stoh £ “would he be issued. a G
_ vl shehavior, vepeet, All the Defendants stated Plantiff would he
__ 6 5Hed a unusoehover coport and the O55, added. Hoact the Plate
never threatened te Cause, physyeal baru to correctoux| stat at
Upstate Covreck, von Fe Fats ev hity, ‘The. Fact, F's daughter Came to see
It from Vicg ta on 3-fl- 1, but. forgot te. eick- ae Plast

 

 

 

 

_pico.gerty The 05S “‘extorded the PlaNohft ‘a Courtesy fo get
another visit and told the vi Siting room to pot destroy, W's ;
propecty hecalse ae al clay sped, The. Plahb'F bod his brother _
Come See lim on 4-49- T, but the wis tina room did pet give the.

 

 

 

flanti FE 5 brother tis property, so the 0.5.5. told the viaitiog room
to tv & Plavot FF 5 brother. loam LE ls fe erty ) and the Plates
ly-sther Came on the, wed agate on Pak V1 avd he receved oll
GF Platt 's property, The. Plant f woas trul appreciative for
Hae (0,55. tnyolvement cles,| we with Plant ££ 5 property Gnd (9s
_. “expressed. Giatl tude te the “0.9.5. for od css ieg. Plantes

LS Stakes Cin NUMEFOUS O¢.caS§ tons, The. 5. 5. WS! gven admitted

__ the. #! aint, ‘ff haS Exp cescegl,¢ ratituce + te dain. for Certain eT
OCCASIONS , (AiO doo Exhb nal Ti, Exh! bit LG AcloaiSsions # [Ss }

 

 

 

The Plat ff US subject te an il (lego! cell smell, the Plawntiff ¢

 

 

Wis: Se Statement i iW relation to it has heen completely. iguo re

 

 

 

yore than one. accasion, the 0.5.5. adm ts because. there are. __.

 

 

. ec
~J
Case 9:17-cv-01008-GTS-CFH -Document 79-2 Filed 08/18/20 Page 9 of 27

 

(aumates at yestate Conctstioeal Foc.tly hy Lolo art unvcul y ly and

UAco ntra ll Llalo\. So +h bY Kiep the. plexial as on the cell doors te prottet
dre. covrechonal staff anol nurses from haviy somerthileg thaws ON
Hem. Directive 4933. wach. Gov N cell Shiels Ov" ce (( coors states
at Section 305.5 (a) “Tr those SHU cells Hat have only one. sola.
door, the. fixed uuision panels wolll be yaawtarvred with tre Solid mesa
hatteln cover was mane ‘opened position”, unless a deeriva Liaw or dur
iS issued, The. O5$ migesing « cell shield oa mmates wrthaut a
deprivatoy order ts Uncons ky Tahowa and «a [4 A mendunent .
Const ‘tuto inal Viel tet Plavahtt ‘5. bevy fs fut pyacess A's
A Li ber ty interest blatpn. mi Superintendent Defendant Lin | ey
Clo is section. 4 Operations Cf) governs Expanded Visio panels
at Upstate in Oiredtive 4933 | Hie pelle with this claim 1s the
Secu etary of State. states there. (5: pa such section tyat's 4 part ot
Olcective. 41933. Cokt. Vo. 3 ( Exhibot a Plait tts of - iZ--Le ayo 7: ef» “Ll
Ad- 524 Reviews, At fidovit pki. 4 4 (DSS Admissions ayok Resoorses
Ulsler's. ALS clavit aud Secretary of State),

 

 

 

 

 

PleirtcF ; S$ lo- of | i¢ Ads Review shades | * the. ~Sawaitlee retovmends
Hot inmate, LalKer speak with bis offender Rehabilitation Coordhator

 

 

 

 

 

about lesng added to the, wotlist foc the ART avd ASAT twoorkbook peearans.
Progen sg mays better prepare pnt)? (Jalker Br eventual transition! to a
less restrictive’ environment, After Plawtitt come lates ART on 5-19-2017,
the (o-(7-19 Ad- Seq Review States " Release from Ad Sea for nate ,
Walker will requice. a_level of humility and remorse Hist Was thus
fo not heen demonstrated . There 15 no formula or benchmard _
for. such a_demonstcation - on ty. rersoinal arowth. This. iba lah bar
te demand foe Peloase from Ad- S844 but the cost of an unlnely ce ease.
could be. the [ives of other tnmates ar correctional fef$, While. ‘the.
_ Committee, PecOqnizes the. conundrum mberent it in _requilr ine 4 demons trot on.
_of gcouth. and LO -violent: ereblem- solvileg peollle. ce) Fim adlealn sHahve
_Segregechon due te the c's 'K of vielance fabereat iy tlhe. Subject, uot are
udable te recommend $tep- down to a less vestriethe environment.
Tey pert oddcally expresses the possibdl ty te a tess rest (chive enuicowment
Wal tet Ad- $e reviews. COOK. 0.3! Excln Wit 2 1a-4de 18 Ad-Sey Review -
Affidavit Exh ‘yy t Ie 6-17-4014 and 7-(6-d0l7 rey tent andl, Ex! Wit if Reviews).

 

 

 

 

 

 

 

 

f
Le?

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 10 of 27

 

The PlawtYt o's mush end addcessed bus desire. to be. able
te vactice Is religisias belief while iw Ad- “SO bi beng ob le
fe Laster _ te. a pre- cecotcdhed Khutbah during _ Turvatialr Jervite.

Ths issue (S raiceok 1! Un Plovatrf4's 4-10-Lb enol” 1-Y-t@ Ad- SF.
statements but the nee 195 Never ade es seal the, Issue COK+ We.
BLExhihit 2 Ad- Seg Statements).

The. Plait Fe ale complarts based on sient Fitchette deny ing
Plants FE _aceess te the. Court by way of denying Plant te. Mea Coie ies
Loe Hs case, The Oefenolants never ~tespondes to flawtiffN issue im
their Les ponses COKt We, 31 Ext 7 Aol- Seg Stoctew ents | J-lo-A01% and
[-2@- 9 F " Exhi hit 4 4-13-2019).

 

 

The. Plant $e's realty has, detesioated over fhe (years he hos been
an_ SHA nowcly Ins vision has ieakeol, b's WaAmMUne system AS
weakened, he bas Chronic Plantar Fasciitis MW larch he wears medica | _
boots fory he. has Severe internal hemocchoiels ancl he bas qastrocntestioal
problems COK+ Vo. Exly My 4 OK Uo, tle Exluibivt 2), \

 

Plantt£s Ad-Seg Reviteo States a Colonescopy has been Schedake”
for (Walker ; means le @ year anck a half has passed oun the.
_flawk Ft bos not had o calonoscopy dove. yet. CASEY ‘dowit Exlnibit §
2- Ale 2.014 Ad- wh Review).
| The Plaintiff! Ss A Seg KRevibua \d-3- 14 57 to, TES Pl lasat ff Complains
Khout nis Kosher diet meanwhile the PlaatFF bas never bean on
a Kosher chet CALT! ‘douct Exhibit Hand ta).

 

 

 

. Ploratitt don't hove a conten Comp| laint based on the Comtroileal
A’ Hig Fiber Wet he exist on for ot’ feast lo months prior to _
2-319 CAFE dowct Exbibst 1) |

 

we

The F/ at FF 5 ol’sc iphnavy record and UNUSiLal mercent feport
Show the Plante 4 has ‘pot engaged m fs Ploy sical acts of vio lence

—_uaith tnmates or corrections | Seth in the ¢ over Hf years he bas Leen
Wa SH. Ut. CAFE ‘dovit Exlacle: +3

 

 

lL.

 
Case 9:17-cv-01008-GTS- CFH Document 79-2 Filed 08/18/20 Page 11 of 27
POTVTL
OEFEVOAUT'S VIOLATEO PLAIPTIFE'S Oue
PROCESS LIBERTY TUTEREST RIGHT AWO
SUBYECTED PLAINTIFE TO ATYPICAL AWN
STGNIFICAUVT HAROSHTP WHEY THEY GAVE
PLALVITFF REVIEWS YEARS LATE OR VO REVEE WS

 

 

- Plant: f4°5 grievance # S754 (4 > iW Filed on §- 14-14 (as on
an the (‘legal iy of ays Ad-Seg trestwaent, The. response, err pact
( that odlnintstrative Seqv ea octiov inuastes housed mM SHA wr “il be
sialy ect to the Same cules as tose. iarho ave cCoupleted. thirty day of |
Sat factory adustments Facther an samate th administeatiVve seq negat un «
shall hove such status revieoegl every Sixty dows! The sity day *
Cewiew was retorted by C-O.8.C. on [ax3e- IM COK+. Uo. 31 Exh’ bit 4.

 

The Plott s ¢- [1-l Ad $e revieu2 124s cou eted on d-[o-)71 and the
Ploawh tf Bid not receive tt antl 2-17-17 Clo months later) Plahtit's [-30- “7
Ad-Se7 Review was como| leted cia 7-31-17 anol the PlaetT$ diol not receive
E until 8-94-11 Cover @ months later). Plaintiff 5 Tune, 1A, d017 Adl-Seq ceview
Come lefedd on 9-25-17 andl the Plant? did not recewe st unt TV tee 17
Cover (2 mont | (ater). From _$-(t-io te (2-At-17 the PlavotFf ether -
recewel over-a year of late reviews or 9 reviews at all. (OKT No.3!
Comp + 1G, 14 and Exlvbits Zan @ ; OKT Wo. le Exh bit 4, AFF Exh. U

 

 

On anueery , 24,2019 the Plavnhtf would recewe | Ad-Sey reviews
dated 4-12-11, 1O- lori, [1-07-17, 18-09-17, Ox 1%, 1-31- 9 2-ay-ig
3-97-18 and 5- 22-19. They are. all Stamped Upste te CF Executive Office
Ten. 22-14 woth tndicate when the fact lity receVed them, Deduciing
the 3.0 days a lotted for the Ad-Se revitws to be comp leteot , the Tlatn
reviews ‘came up te 3,417 clays SC4at's elout 44 yen) Tt Shoulel be noted
OO Gorran Was tle Depoty Couamissianer, ot this tine. The Plant Fe
. rave tas issue iv 15 {- AQ- 14 Ad- Seq Statement ano it Was weer
responded te in ther response. All the. Oeferdants cn these mfeccogater ts
Statedk they dow't Know why Plahtitt cecewvedd 1 reveews at one filme.

—S and they clout Know f the o cective Sugports that COKt No, 31 #2

Ey lat bi to t onl $ ; ACh ‘Aawit Exhibit @ Tnterrog. 4210),

 

According to the Second Great Courd of Appeal s state prisoners
have, “~ oe ty interest 4 al fewmain ing free. frow acai Stentive. confinement

 

 

_8
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 12 of 27

 

Lwhtn o prisoner Can grove LU) ) that the confinement creates av abypital
andl aiwificant hardship and (2) that the goversonent bes granted tnmates-
ra repuled ow ov Statute-« protected (t erty dnterest Mn remaining free
fro N-Hhot Confinement (See. Frazier Vv. Coug lin, Si F.3d 313 917 (ad Ui, 19%@),
This ‘5 how the Seconn Crrout inter or ert. Sandun ve Conner, S15 i. 5, 1a, :
LS 5.4 2393, 138 t Eck aol 418 C1995), anol Ha’s culilog was coat t lemed ih
Tel ler VU Bi el ols. AYO F. 3d (e% Chol Clecart R000) decision.

 

Lv vespect +t establishing proof of atypical anal Sia nificant pacdship the.

Second Cireurt has held tn Colon Vs Haward, 4156 3M dat ot 23/-492

Cad Grcuit 2000) C that confinement for less tha (0! olay s under nor pal
SOU. Conslittions c's probably \y_ pot atyoica| anal sGncf cont, 305 lays 15, and
ung thing! in betoeen reguices Close examination of Hae. First, Being Plant fe
ee existed ¢ wM SHU, in excess of |, 300 clay 5 he, (ras satistied = ds pect

of the requirement, in fact the Defendants concede that Plaimtitt tkas
establisheol. a l'berty interest in avo: ‘dng (eng thy reste: lchve Cont /aument”
CDK, Vo. 4 Poe. g} i

 

Lhe p cer has by requlohon sited ih Direchve 4933 Sehoa Gola
en pack: "AN tamate. in adluinistrahve Seqreqation Shall have Such stoctus
veviewed every Sixty doysts ae This Aibredt Ve 15 signed oy Oefondiauct
Bellrrer anol foteol 4-'9-aoio, This dicecnve was pow sed. on 4-I9-golT by
Bellnler and Section 3ol. WL) states in part." An inmate da administrative
Segregation Status Shall have. such Stutus reviewed every seven doys for
w Ast tus month’ anl.at least every 30 days thereat ter,” CATT buit Eh)
of O9CES cequlator i Code La dunt istrative. segues action Status yewieraeol
every sixty dows | be followedl dr Proctor ve. Le Clice, 1/6 ad £9)
at @Ol- 4 (20/7. ad. Cie), f

 

 

 

The Second Crecut Court of fAppeals bas lony hel ol that state
prisoners havea [i ‘best y interest in. rewsin ing fee From ackonnGhrntve
Conf ineument Lahere periSov regulations specify Certain Conditions Hach
must ve met te permit a orgover's placement in Such covfinement
ank even as Shot Cn tine’ GS Feven days was a viol lation Sete vi ta Kew

 
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 13 of 27

 

HY BSA (4 of (12 Cdd Cie, 1995); Rassel{-v. Coughlin, To Fad 15,19 (Aol Ce i990)
(teu- day ely vrolatwe of due process ) j Gibbens v, Lefevre, £4 Eid 34 40
C 2h Cir, (994) CSeven hoy delay vio atve of due process),

 

Tie Second Circuit Court would comtiaue this (egal ovecedlence
(ia Tellier ys Scott, 44 E Supp ad @07 C1998) colo Ll rot yeceVe on
oom uastirat ve review for SRA days. The Court found nis due
process li beet riat was violated hen lai’s ah Sty reviews uoasin't
cove pletedt WA Frimely fasion. Ta: baht of thes COSe, tie Plant” ff
receviny years of mo reviews and’ oe g Y ACs of late yreviewsS
clearly Usteh | ls ned. A hur prec’ ss Li'ber ty inter est cig ht violation,

 

Tu Hewitt, Helms, 154 US 460, 4710.7 , (03 $.C+. 564, T4LEd,
Ad. 615 (483), Cheld “to ensure that state pr Sou fac ( ty ‘aloes rot
(AS fid- $29 OS OG ocetext to Commit 4 AW immate. te the Sill. Ue indedinakely,
the Que Process Clause of the, fourteenth Amendurent mandates tat
pO ‘Soy ot ficlals periodically review whether ain fawate. continues te
pose a threat be. tit fac ity J ), Cats pers die revire woondote repuirement _
& expounded On In more deta | a rector Vi Le Clare, 74 G F. 3h 947
at @0i- Gor Cad.Cir, W011, The Court held “Veo York effectuate s
that wandote provi'dle av Inmate. yoith ceviews conducted pursuant
do title T CiQinective 4933) Section BOLIC) of the O0LCS emu lntory
Code every shety days unt’| bes ceturmegl te the genera eopula kon,

Th Plain htt ’s « CAPR 'tlyts mandate, 15 olefie eet, tus wen Kinny P lari §
Constr tutisina | cht defies Qunt,

 

 

 

Tt should alse be noted Here are. Umerous other Ac& Sep
rev (ties thet Yas months bate or vot done. at all, 7 ese. ones
expounded OW fare. The most 514 Ficaat and sufficient im establ shiny. _.

A Constitutions | viel lation lout the record is el ear a Aue. process v
| [Meeety (aterest sae exigt.

 

 
Case 9:17-cv-01008- Preset ‘Document 79-2 Filed 08/18/20 Page 14 of 27
PL AIT LEP S- AODSEG REVIEWS ARE

A Sadi ROTE PEREUNCTORY AND AF RAW ee

‘pert Fenctor f ya

- 5 c. A sham, totes
“The. £ (oa LEE s — Ad- Sey eeu tuak are Ake doliberc taly fA steed

, oa Ti ada & ec huse. te. Colne

aul = Acard “aed cout inured confinement: _ The Stead | ru it

. i’ Tay ve ry = r
a { +i fared er: teria tha preaynrog eel Perio: die geview ren ally

ene at must satisfy’: CU the of ficaal yaus) GeV

5 justeb red. rot her LOW a.

. ented. Ad Sep cont vi as ts
~ rN LAT Bik yA UN
evaluate Deter dhe Contin nek cont: ne ft hy e. preoe ~Loulnes

At A +4 xv fe ral wotic KS TA
Snell g eo gh he procedarl HHpzr enidlence. shoes) CD) the. of ficle als —
ur tne “inst G eation 2xyst. ot she. Hone of yeview of...

. oudeowie. Cr, ole sth
_ rust eyolaate, wi ‘dex ep mew. euidenet. related te Change ia.
the offi cals att wt

“will anist i in the fu Ure Cpysy

- drew § and damned , belay, ery a (thoug I ‘
A eee ccor din sigatks oot weg te | past events j ' cand Gi ten
ea = ose a Continues, Ael- Se f nalast be aan tae ‘hl fast AWG
oar Ss pur poo 4

7 £ ey LAV a ‘AgSi f cud ems mee me
_ Safe nel Sturt ay another Vat vas reasevt. pote, 4 Y. v

_ te ae se fonslorert OU the, rawate ; Proctor Ue. LeClare, {4G BE 3h

e mee’ .

x7 » L2l0.-.. il _ tw. Flaiahff's. Caste. the. Cr teria Aas. vot. peen. met

tool into, —.
os false. (infor mation | benny imsectes pte.
the rev. eu) 5 woith. blanr’ wg ly Shaw
/ the. reviews they. Deer wot” erst actual

eawes fal it Was & wa
. PES Proctor, § S1@ Fae at @lh- 3 ete me nuns mtn seats eminent

(Se. “Statement. “ita a
ats. ‘dei’ berate. aed malicious. fa “es
the Defeadat 05. to poise. and May ven Fi the. secantty. thi at Pl sett
aw ‘eu shale and in part for. year Ae.

—— | a sod. Fo Sars w
pee state the Fl F au (ft assaultee. tht. Sept a

~Segerteclent of Security foe 0. eee i we a os es exist _
Lzould Clew™ - ths. nfecvwrti: ray 13. Atle lA’ {-30- 11, G& “Io-!1, f: ie jTy 7

_ aa f - -p-1- 1@ 4. att

oO Pladahtt's 174718, 1-997IG) @: Plainhfs

ee 1 : i bole Thon. atwtit a
eT 17_ anh [3205-17 Ad-Sé Rew bus, lat. 12.7 37-17 Adl- a ‘ier

_ able essiog this £ylS@_ infowmation _ we Plant vo

int would Amend Wis.
bats, would. not £es¢ on. The Plat Hit are, i DOCLY. eaiessior

_ the Defenda
Complaint. inser hog. document. n hs set ally phy Plagwh cf

| ‘lh
eee the, Stote. Court ond. DOClS Inwlic de fondants ould wove.
= BSS. {Heol the 095 in Green Haven, t Then pe cate a cee te a

- > Os inti Se lasutt o ott the. boas is - ,
a & hose thee wotion. the Oe: estes Lats. ackwovurleds ged they ua aA...

Clade. - ADS

anne

   

en nt A TT TTY eee ——
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 15 of 27

 

IAS ng “apt ie for YRS te Support Continued conf ntment, they $ ote
the ‘assault was celigiously motivated, ark the @li ‘ad Rage (5 !o

waiss totement ( wrongly State 4 false. a We), COKt Mo 31 Exhibit 6 6-12-17
Ad-Seq Revitns Ht ley Notice , sugpackee Oxpest tion, Exlclost 7 Ul- 2-17,
and [d- 05- (7 AdvSee Revi ti f Ext bitNq (4: 21-1 Ad- Sef Hotement,
OKt No lY Motion te Orban P. b3s DKt. Uo: (eo Exhih it i, BEIT Ade Ge Review,
Aftidov:t Exl tl (@, (a-415 and arle-lo, Exhibit 1 b- 27 ile, I 35-17

Pevitw )

 

 

Af ter tire. Betendonts alk the. CeASon toc " (lakata F's actens was based,
on celiotous reasons and the blac Page as 4 i they would |
continud. te ase the. (/es of Hye. Plan NI being unpredic tol le and

 

 

attacking Hae Dep. ua tthsuct { Provocation , on thre. Plant FF beng Filled

wh vnge for ¥COeS in the Ad- “Sey Reviews they would ever crente.

another ¥ Major be based on the. rage to maietrid the conhnued

confine meut. Tin Pleintif4 2-291 and 5-22-16 Rel -Ses Revie 5

tae. - Dettadaats “Clason, because the 0.5.5. refused te sent cut - ,
Plain tits property at the Departments expunce , the Pl lawntitt depasnsteuten

fOge Supgestiog that he would have assaulted the OSS if given tht.

2p POF TUM ct. Scokt. Wo 3! Exh bo 7) ©

 

 

 

 

The DSS approved the Plant Ff to send (nig pro oaty, MA. Senge nn
out on the visit, but told Plainti€l Fhe duiduit! get a visit or Ais
Viktor don't pick-up Flav tt § ‘property, the. property w2ould be.
destroyed dye. preperty Ks not going 4h be re Stora back \ wt Storage.
The Plasatit§ Staned tne disposa| Bom thor steteok! The. (tem will be hel&

A Maximum of iY days pendilna arcwal ef a visitor, Circle your Second
choice. far disposition Ih case. vYntoc does not cove. or accept item, .
Doprote. to Char table org. Or Oestrey at. Facil ify," The Plant A § dag inher
Came to see lim from Wicq dina on Zk (4 but’ farqot te pick: Me Parts
propecty. The 055 evtensled the Plant€f « covirtesy to get another
visit and told the visita room te nat destroy Plalot 1Ts property
becouse. the [4 dows lapied. The. Plantt€ had ins brother come see
bi on 4-9-1 4 but the wis tg foom did not qe the Plava hts .
locate Plant £5 pro perty $0 4a. 0.8.5. tp id the. Vis ting om a
give Plantif$'s brother Plounhfe's prepecty and do not desteoy iT dati .
Plealot it § brother es Came on He wlirt « en ‘q- -43- [7 end recaved all of

iA

 
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 16 of 27

Piaint! f4''c property, The Plaintiff expr essed eratttude to the 0.5.8,
as the Platati FL inns done ov AUMmero us OC casious when he adaressed

“the Plat F6's issues, The SS even acknowledged the Platt?
nos expressed acral bike to arm for Certain past occa fis AS, All: the

- Defentants acknowl Ledoe if tae Pladt ‘ff the eatened t. CAUSE. Physica] 5
" arm +o Correchoun| shot. f he woul (d have been issued oO ays bed vile

 

 

 

 

report. The 05S. adds that the Plain ttl never theertened te cause
physical bacya te any Correctional staff the 4 Yenvs. ine. existed de the.
Fa.

 

calli. (AFF day st Exhibt 7 Visthhe hog; Oisposal form for property,
Exch! + 6 Toteccoqatoctts # (e (1, Exh bie ie A clusions HIS)

CI Hh all the facts te CX pose the les ot this fe, 158, colar inn of gage
ano, panting te assault tre 0.5.$. for pot Senoling out Plaats?
property at the Departments expense... The Defenclavt's even attnsw leaped
Plamtitt's Ad-Sea Statement in whith I+ states how the Plount itt Res
the O55 for elg bt ng the. Lorena Gnd be hd foie: and, vo that Statement _
wascharactociye Ws vel latibvishipy with the 05.0. in thelc Feiponse, ‘et
the GOektadants will continue to State Plaintiff lave rage ssuesg cv

#lalatr EE 's Ad Seo revitiws as the. other false Claims be by exposed
vieseth QoOuT ly Sst t to support Continuradd confement CDR. Vo, 3
Exliact 4 q 4-1h (F_ Plain tv' 4's 3-26 2014),

 

 

 

 

Avother | lawtant false claim inserted tn Plolntitts AL; eq wevitewos
that woulol exist ie thece for years states: " ialker has preven “fats ala lity
te olotailn and Craft weapons ‘Gn th man ‘eulate Wis environment - ne.

pucposetully obtained or created G, Loeapon n Feb aaey, Loy, whi le. Sti ‘MI _
dato be rceet ional (_ Fecllitty after he. found out, he boas beng transferred.
< Ups tote, Corrections | Faces (vty, He. Knew possession of SUC contra hand
would result irq Thee Th disuplinary action and believed thot this
would cause, bis transfer to be. concel(eod” This false Claim would exist
in tv ho (e. Loe YRacs in Piakati tS [a-4-1§, 2-le- {e , fg~l2-j7, llr et: {7
and (a 05- 7 Ad- Seq Reyyews , than (t ould Cont nue te exist f im Platt
reviews for years in pact Cabo 'ng | FP lent €£ mayifeulat Ve, The Counselor
"Cook would acl to the review the aforementioned statement, fo support
Commaued Comfisement. The. Plant: tf would addcess this £e,| Ise Chobe
ta is, Ad- Sea Stotemeuts and the Detendants would never respond
_te a, CDRS Ne, 31 Exb(elt 3. 4 tate, T-4- le Ad: “Seg Reviews.

 

 

13
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 17 of 27

 

 

Exhibit 6 6-A-17, Erbin 7 U-e77I7. and 13-05- 1) At fides
EvWibit i3-4- 15 and 4-i@-iG@ Ad- Seq Reviews),

 

The iden of Plaintiff beg wot fied vn advance, that he was
be ing transferced i is false. Ne cause based on Plat Fl's Secucity
Clasif cation aud Centca| (Monitor ing Cas ¢. Designation Cm status)!
tle Platortlfe & never notified in allvance. when les feansferced
outside, the Fata hity The OOcc$ CERT Gecur ity untt) will Come. to
PlootS$ § cel and. they will transfer Pion tht | ow_the. Spe t is
property anak prssPS5ions writ be. pnckeal -up later, CACC Ae uyt Exlubit @)

 

 

 

“Lhe. (dean thet th Plant FF be lieved o Wwenpov would cancel Ins

 

 

___transtee eS proven £o| ge, for the Plarntif lak beer in SHU, fa IS
—_ years at the! hime of Le reise and fivino tn S.thl. the Plamntitt sao

numerous othec inmates transferred witha Weapon and other Charts
Gud the. Pladatift lrimGell paras teansferrod luimse-lf tot 4, w2eapor)
—_ Charae tin Greentlovem and was transferred the Same. day +o Great
Mec dio Corrections! Factlty Se fl laut} dik vot believe Somettuha
thot was tre op este of Hicts mone he experienced and sao for
lilwiel£, (APR: vit Exit (4 Mise bavilec Bepect auc Lovocer system )

 

 

Lhe Fl lant: ff obotash (Vd a lotApon on pur - pose. te Olotaln a Ttir
TH _!s Conteacicted by Nhe va ishehavior report itself The Plackifts
ais bahay ioc ‘report for dbtatlong a weapon alse had a charge foc
lary lata Y nwhier the Plarvnt{ joas accused of ¢ Seeking a reward
for ats ood be bay vac anal. Goodl devol ot Giles iw the. Cotain A piece
of wet he fund on the Bsor. The. seoki9 Sf a reward Prin
good deed do pot mean oletmin ing A enon Charge, The Pleiht ff

dd pot (ke getting war's behav iey- cepo sts the Plantf4 X wt, yor neytr
Was 4 meatal Wea ltl patient (Affidavit Exhibit @)

 

“The Claim Flainti ‘ff Loanttal tp Stay in Pinter i‘ contrad fe kegl by
the fact the Plaid? poted Clinton anol souslnt a tromsfer from Ye
foc.’ Wty Lalenwee he Las elia‘ble., the Plantiff was copeatedly pl laced
ov! restcatnt orders, , that ceguced the Plavnthtt te rey ih. resticaln ts

 

 

 

tin the. us “Ay arta on the “€ lan tit ace Use the acl varinistrateu
of ting iW ite racist SaV ALE. act Cin pot ing the restraint orders) by

 

14
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 18 of 27

te admilatstiettew +o eae Fladat (Ft 5 (He. a Line he-il, The fl lant Cf
NEVE Litvgated before dh Clinton, Pladntife wo ult fie 3 lawSur'ts
and 3 an cle, 18. The. reason the Plant (ff 2s teas fer ced Stem
from Plawt 4's pret At! tase iniunaction for _in’s lawsurt dealing
wilith- madeg ine cle (ot ln3 ook bea 4 jubject fo (Wear cesdeomys im
die evercise artra, This issue forced the adm istration to ave
Pi on ti ¢ Hae win oc transfer aim anol render, We. A5SAR oot oe
ay they transfer rear tle, Plain toe: enol renoleyr ox the isSUe
_ moot, So the notion the PlaintfF wanted to stay at Chinten

‘5 tate| \y unfountlea ond the fact the Auetl- Seg Comynitter. Weer
ndolresseal Hae 5S ue iin Piaht FF & Ad: Sen statiment i. j5 because.
they couldn't eolliress it without say Ing ‘PS woas false, (hen the.
Defendants was asked 3 if te 4 Lotement \ ia as tir Ur, a2 loy t's stated
in Plahdifé's Ad- “Seq vev ®w , do they have ay doamentation tp support
that state mant they “State, they Owny Kyo ledge. oc jntor matven wits
uslich 4o respond, or sin ely“ they Lave wo Sith Knowledge" anal Hoty |

cho not Ae Ap docssuaen tec en te Suppoct tints Sto tem e et, (Affi clay t
Evlibit 4.5 and & } OKE Mo. 3! L Eliot 3 Acl-Se9 Hebert stmt ceguest)
ALS fd (t Exh (fo vt 4 Latecootator ie 4 7), N ;

 

The Defendants vot bovino a valichh bas’s te Supe art continurda
Confinement because. flaintttl only acquired 1 ter Tt misbehavior
cepoct in the © years he has been in Ad Sef, So thty crerted the
False. narrates in #F lont FF Ad-Ses revieios that Pladwtht? fs a person
encased, filed with so vauth rage. tot he attacked the. 105 § for
LO reason, it was: ‘lind rage, Theu wahen this narrative (5 CXpe 3
+a lore a (‘e, 56 much that te, Defendants have -fo adunit dy (t's fallacy,
fey continue woith the narrative of being Un oreni tab le, assaulting
the OSS without prrovecation C fast excluding the word bolina rage.)
lout the Fi amt (£4 13 "still pe ~esent ol AS _& pertey f/’ Lleol wo tl je Ymucdn
ange and vage he wants te agsault the O.5S. because he won't
Send out Plat ft's €r operty’s at the administration's eX PENSe (man olilt,
tins fs the best Corcectioua| StfF Pindat Ff ever bard fo dool with and
he actually extended the Plaintitt o cow tesy he obitlnt bave te inorder
to wake sure Plant Ff was able to send out ln’ property 5 succes Sfuull lly ).7 They
they Creat a vor cative, ef last FF being pretty ‘Shug in the | valet
of the. facts Say tng Bia ntdA ££ obtained Oy Deopon on pur post te

 

 

IS
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 19 of 27

 

Stay tne. facility he sought a franster from, that he accusedt the _

administration of frying te’ make his (fe a living hell basen ovr dmponty
restramt orders that vetuired the. Plaintif$ to Musih ta,ir the exerciee
ard visid areas, Then Hie Pladntte 15 sald + have believed be
Would lave « transfer cancelled '€ he acouced oa misbehavior reper}
for a WeAPC IN | when the Plott WAS trang ferred wottl, Q Weapon Charye
and Saw other inmates transfarpe at with weapon and other Chaves Then
PlaiatTt § ween Charve, alse had a birvbery charge where the! Plante
Soug bet A reward for qv ng the Cop town a weapon | ‘anol the reward
Plamtitf soug ht LOGS O pad belrau ior report to stay a thot fac Wty, the
Some foe lity the Plant€€ €ileal o Prelimaary iafuncchon Hot woulol put
the fac lity mw a Situahon where they had te transfer him in ovd er te
Aisa USS b's sue, Then this 74eRr Stupid inmate 1S able fio out he |'s
being transferred when he is vever notified of a trantferc tn odvance,
bewse of iatS secu (ty classification and Co C status. Then this 15 all
done te explain how monioulative the PlahthFf 6, how he mandeulates
the System. These marcotves Cxist in Plalotilf's Md-Sen Reviews
for years anh Suppor ts the Continued Contihemiat, Reoardless of
how if log est; exposeck te be false, unsupoarterh andl ribice loUS these
nor ira tives are, Hey Continued for several years . These. false cloulms
—-acr_o_ pretextual effort te be ister their precoweved. desire te : |
retain Plaiti€$ in Ad-Sea as _pun'sheent for us past Vielence against
correctional Staff ( Shaka vi Gorman 2020 WL 1188015 at 10). TW

Coact must evaluat only wheter Defendants method for combs
. to thei A Seg dletermuations 15 suff erent. Proctey, 8Y lo F.3d GOx.
wr PlalntifF's hse. the. detecunination is insufficent.

 

 

 

The Plott t! Sought to Know tohat he Could ob to be. relented
Tron AA-Soy potter PES of nguiing in the Adl-Sea statement
Plolntit('s SAd-Sen Reutio Stakes “HY Commies vecommends Gat
inate Wolken sea with his Offender Reholot ly tedlon Coordlina tar
about boeing added to the w ait it t for ART avd ASAT potK heck ;
pret carts ; fre Lamm ing may better prepare inmate, (Jo | Lor for _
Cv ential Wans) flan te Na_les's restrifteve eyviran wont # lan FEES
LA -- (8 States this Furiherwore: there iy wo ASAT workbook program
COktiNo. i Exkibt 7 (2-419 flel-Seg Rew ers ACF. Exh 10 "G-Li9 revibus)

 

 

 

 

 

 

 

 

 

 

[G
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 20 of 27

 

on F- 14-2014 but his b-11-19 Ad- Sg review removes fhe
goal post anak states: Release from Ad-Sea for _mmate, Ws [Ker
coll Cog wire @ level of humility and comorse that has thus far
not been clemenstrated - There ts yo For winlt or bench mar K fer Such
A demonstration - only eecsoval qcowth . Thus is a nial bar te oleman
we release from Adl- 5 Sea, but the Cost of an Unt lerely release coulel
pe the Lives at othir lawaates or coreectib aa | Stat. (ola le Hne Commitee _
rete aniee) the Conundrum mherent i ceguie ig G demonstration

The Plaintiff iw rial complete the ART work book ereg ran

>.

 

 

of ees oth anh Non-Violent prololtim - splvilag i Shall cont veg
adrratars bea le Seq ego's "A due to the fis Sk ot Vile jene CNL iy Yee
w_ the sulect we afte avrale le, to recommend step-down ft a [ess

restrvetive environment, C Affi. vit Exch ot 3 ART Foc ws , Exli Nit
io 717-14 Ad-Seg Reviews),

%

 

 

 

Even this designed ‘onposs ible. bench wack 15 wert eande sapoaaked

Upon over Bt Year and a half dar ler in Plawt FF § iP-ah7 (7 Ack: Sex

sfatement it states" T cegcet what T did th yay post in res pee: +e

assault laa Correctional Stat t C4 Show of remorse) anol LT ( have ewer
dane ‘+ aga. In fact I haven'+ assoulteel aay body in over (7 a .
Zt's vot because rt cant be done, Since L ve been (n S.H.Us Ve. §
hundreds of assaults with other dowates | butt mm my case Lye refrained
{ot violence because £ dont vwoant ty engage. tn violence, Lye. learned
acolu ass vAy q.cutevancrs throws la (hlgtig hich EF bower done, tor
te a wm Aree ake. Nand L Tle and Le iar > nave. ps Heme. andk accept
the. reali ty Hat violence 1's not aloays the. answer or a Viable. option. ,
L Ve. learned fo acteet the. repur CASS 205 ot my actions andl hope. and
expect the West ot some. rumen deceney theaug. the. (teatro process ..
Laivang tw _thys environment wot Kno wiih low +s Litvante. \ oO. desl with _
the masttec T T eyerasedt Peer. fuole vata fo ener se. Violence with vislente..
Like Tsad that wasn't the aaiwre ana ceqeet what De dove, ancl
hey tc iid dt oa ala and olon't want awn pre Moles . Te oleynawrs trated
My. atts of no h- vialence cayol every Sao &y Ute. cur culo Piece of mete |
on the floor anol pie keol cf up off the flooe ,anok when T saw Cap tah -
Luca Come on the Coupany @ man whe barassecl me. for yeorrs at Clinton.
tT Gave it to how and let btn Kvoe ine c idu't have. See me. ‘aS Q aol essen
cunol ne. could treot me fetter,’ (OK+ Vo. Exhibit 4, 12497417 Statement)

 

 

_ oo il

 
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 21 of 27

 

Fhe fact. Plant, ef has wnever Li plyed any physical atts of volente.
IA over [4 years indeieote.s perseval growth, thet alse demonstrate, ther
ts wo itiolence inherent in Pletiff, The. Fact the Plandi tf didw't know
how te itigate onk now cesoives bis i5Sues through the non: vielent .
problem calving mechanism demanstrates pucseral growth. eS pecan We since
tre bas lowe. if consistetly frr aver a decade, The. fact Hie. Plawotitf
express ceacey for W's actions (3 Show of: remorse. Lace ordieg 4o the.
bef. fatto of remerse) Then aia muslim the. Pleat (fF uo by have te ches| with

 

 

beled in the box for 20 years, Stl get on bis Knees and puts b's: face

on the ground as Kung for ‘Allels, ni’s br Santor to for qe, init for b's Sans. This

creator he. Convet see, nor do the God answer ‘bmn back tHe Day A
human will. There 1's wo greater Shoo of humility thon ths, The fact
the Plant tf west from aegUre ing 13 misbehavior reports dua lis
discae | hear v segrenat ion period, “to 1 misbehawer- repoet alius| ints

— Aduainisteot we stgceg echion peclad and it isos 4 tier ll clearly tndNVeotes
persons drowthy Further more, it Should We voted Ploiot tf le lav ror
Twas qook Cnoud ls for iim te acguice. tamer oiAS tim e- cuts From _
different persdas i in the. acuta straheyy Colles im Clinton. Lyn EG thacta
to that, PH lod {SR $ Ad: Sep Rey 2invs bars fue Years cous Stently Contains
Language inplicartioa good behav ter fr example. Plewvtt 's V1 - Jo is
Stakes | i" Tn ate (Ya (Ker Keres W's cell in good order and maintains qoedk

 

 

 

Personal nygiene, Tinwmote walGer bas hack wiaivatarn eo aperopr ate, behavier anol
it is is ceported tet he. Cont iWuel with iis self- stualies , ome Sob f and mepli'ert
rats wo cones duc ig Has cope rt per CL. Trade (Walker's interactions with
stat act appropiate. Tuwate ta (her's caarcently a FIms level Ul, Loar
Walker udilizes bars phoine end vis Fation pes Venes bus last visi'toc lpeana ov
fuly, (4, 1Oig He successful lly Camp (eted the ARP workbook Prog eeu ovr
5-14-4019, He continues t+ pacticvpate 1 in Cell Stuy” There Y's. sim lac
lavq user in the Coucts Report: Reco mmenclotion anal Order andl ever
Hat, Ad-Seq Revreo Committee has sugaested the pessib i ity of a [295°
es Le AWN environ went oh YWUMerouUs Not casious basta ou Plovintef &

 

 

 

 

a

good bebrvier, (Okt No, 1% Report - Reco mmensbatoin Papers. be 4 t AT. dail
Exutbeit lf Exhiloct lo 6-17-2019, anol 7-10-0014 Rev twos’ Exh ‘nt 3
Oselpihary gecord andl Unusual Traclayt Reports” Exh. ‘bit 2 Time-Cat byes)

 

Aj-—~-

 

Therefore, un Lolet of the aforementioned. facts the Plant? ‘
Le vibes L20re. rN Shaan , p they LIAS done (Vm cote, perfunctory

 

ly
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 Page 22 of 27

 

| nok Meg cima marner, See Proctor wv Lellawee (46 Fad 67
at 613 ind lel {' The reves papir wer alse tantains Mmexelicable leit
thot Praises concerns pohether the. under iy og reviews (owe conducted ©

 

aenuinely ) and Proctor at kid guetian (Wiliams Vs Hobbs, G64 Fed
944, ot loo. (% Ci, Zoil) (held cely ics on prion wardens ati/butien

of inmates "Years of Incident free contact bo ing (Solution fram the.
gees al pe pletion as evident of. YABAN 9leS5 reviews ).

 

Tr Crlano Vv, Kelly, $ F.Supes 143. at (60% ist (a OM 994) eucting
Miwa s Ve Shape. TH Fad 14@ (3rd Cir. (484) states 2 Mims involved’ _
an inmate named Burton wld, while serving & Sentence for te murder _
of A police of heer, pachopated t in the Kiildet of a Deputy (Warden Burton
subseauently served over {ye Yenc in_ acl stirahve Seq ty actiow fund
wars r&leaseot only after 4 Court ordir," They found Burton Yue process
right were vilolotedt when (nis belovioy acadually mere ved” av
Wis Ad- “$29 Revitws cons (stent ly dusregacded’ I's quod beds: ov and the
lack of OQ “Hnreat Muweh he pesed u) WAS A. pattern i tv. sranfoves “e- Jain
an coins inurgl Confinement, The Court Stotect te insure that periodic
rivitw does pot letome gum ely & Sham, Hae Content, and
substance of Hat review must be sorubmed unoler iluminchc MA
of the feucteemth amendment at 953- $4 Wiens Supra. The fuicd creat
rileol tot 4 plosin tiff hd reynlnedh in a vesiictedt housing unit
for a Lull yet with no mort tow a review was deviieol due. wrocess
ful ing tina “Over time reasons which woulel fave justi led Ge. Phanti€EP J
_ —Larly Veletention Wn admunistica tive, Custody were apolieol in rote fashion
tn later TeV (ews when expecrentd shauld bove lea officials to let (the
#Pladat$ ¢ J inte the general populehen _. _ _

 

 

 

 

 

The Court on Zimmer man Ve Sey tert, Wo: 4 1639-CV- (384 (Tym) joo
il. Logos (7 at [4 (U.OWWY, 2007) Chel ol“ Regardless of Pladat £55
good behavior ih aaminis trate Seq eqatiovi/ Sid U, the reviewers Couhiu th
MW Lindl tat Pladht€ wus a threat I. secur My. “Iu Covina uVermowt Dept _
of Covrs,, 33 Fad 129, Be 2h Clr. (975) (Fhe Court held” ot Some pours.
tire administrative necessity fr involuntary locit-uf laegins te wale” A nene-
mouth Administrative Sarena Ksumacks of puns hment!), Kenoving thee
fe ise Cams Fl lamet€€ 's ¢ case. ever sladbusés all the aforementioned \ Cases
Bsc Contath leeal precedence,

4

 

 

 

 
Case 9:17-cv-01008-GTS-CFH ew 79-2 Filed 08/18/20. Page 23 of 27

Pory
PLAINIZEE OEwred THE

RIGHT Te BE HEARD

 

 

Oicectie 4993 Section 301: - d-4 Stohes in pact: “Peter ts Our
next rev rt, You may write to the Superintendent oc deSiener te mbe
a Statement regacdilng the need Be contdwed admuinisteatin % ceyation.
The Ceasons oN teal N a ths poe, auy woriiten stetement tat You \siabwat
as well as yout ovecal| . custodial adjastoneet will be. considered ‘
ducs ng the next Scheduled review! (Affidavit Eyl bit 1)

 

 

 

 

 

 

 

“Lhe Plavatitt has submitted AUMmerous Slaten s wd eS $ ino

issues of om constitutioval woau(tude and the Dekendants has not

consilered + oc _ addressed + at all in Subsequent Adi Sey ceviews.
tnt. LSS UALS ace as Foilo uss : ; v NI ,

 

 

The Platte ’s %in-ig Ades Sea Revie LO as wat received ont |
2-17-17. Cover bo months later), On: Yonuiary, 24,4014 the Plait ff
would receive 9 revieins and It came. ve te beips 13 years lor

 

 

3, 417 days) Late There | locte revibws W245 sadist in fd: se ‘fed easels _

Four yeavrs the ike Tlavmod the Flant ££ souyet fo stop a transfer thot

 

he Knew existed and purposely obtained G LoeAgo ra believing a_wnisbehaucer
report woulk cancel the transfer. This is how Pleshnts £6 tried to manPula te
i's environment, This false claim would be cased ly multiele pd -Seq reviews,
but never. £espevrded fo (OK Wo. 31 Exhibit 3 4-ja-ie. 1: d-lb Statements)

For year 5 the. Ockendants claim the Plaatikl o.sscu ltegl the 058 porthout

 

provera hbin fast i iva bitnk fare, the. Pian Tt would acloleess tHyi's false. Clam

ia in'S Agl- $ em Statement § lout lt We) niver respovsted to. COKE, Vo. 3 | Exh. §
(2-O7- 57 AS Seg Statement )

The Plath souqlt to practice wis wehipleus heWef while tr Sth
prov idling the. adlniassbrattans with a Viable option or bw the Pleninhlf€
could Port iecperte. 4 vw Jumus|s Services anol the. Othendeauts never respended,

 

in there A dese Revved (Pkt Wo. 21 ExWib 4 (116,14 [6 ond Exe, @ 6-2-1
Ad- $29 Stacterronts ) ;
Case 9:17-cv-01008-GTS-CFH Document 79-2 Filed 08/18/20 - Page 24 of 27

a

“Lhe. Plawt, ££ hs been Sub} eet to an »_iilepal cells Shit eld tawhich
tie. De Senolants have no_valvel as hE icovbion for anh thee P ialati ft
rasek this issue in bis Ad-Sea “Statements aval recewed no Feseonse.
COKt Ve, 31 Exh, 3 THe io Exhibit @ @-A-doit Ad-Sex Shabements }

____ The. Defenlont Fitelette bas repeatedly denied, Plaintlff access te
2 the Laurt loy way of legal Copies and the Platahff bars addressed
this in multe le Acd-Sea Statements and hos never receweda response
foo the Acl- Sep Review Comm thee, C Pkt, Wo. 3l Exh. 7 46-18, |-2e@-19
Ad: ea Sbatements ).

Fhe Plant ff Sought te have. the Diteadaak to coms her all las
trea th ‘ssues as a art) activg Factor fo him to be released from
Ad- S29, The Oelendlant? aced reouiced te discuss factors such as
the bawacte's medical ealtla, hisakss AYN\\ statements at the amie.
bos made «bout best tn Adl- Sea lotters that the. nmote_las Sent
concerns thot the Mwate has Va bout berg in Ad se, and interactions
that He fass'\itvs has voted between the mnmate. ard others. hese.
Aiscussvons take! place. OA fat |Ay level and Central Ofte Comma rtee.
(evel. The Dedtenplavts has made mention of cesta health sssues, but
they have never cousiderel it aS a factor tn why Pheohff could.
be released from Ad-Sea becourt, fie Plott no. lower post a threst
due. to the mu Lhe. of doles’ itt, ogy hea ltl (ssues He. “Plawatifé_| LD denon
vartla having lee tn SHU. for 20 years. This (55ue Whi been raged in NV
on Ad S Sey Statement and has wever heen cespended te the. Detfenclasts
hasn't taker Plalntt's medical fssues Seriously , th Se (s demonstrated Mm
the Ad-Seo Review noluich they Chain Plaka tif 's gases intestinal issues ore
being cddvessed andl re, bas een Scheoluled fpr A Coloneseepy, Yet; Flatt ff
las \pot hal a Co lonescopy and, over a yeor avd a balY bas passed. Or it can
bee Sean with the falsely chain Plalotff Comp laiins about b's Kosher. diet

Gud tre PlawtiFF has never bean on a koshte Aiet awk there (5 uo comp lant
based on the, igh £)'ber det the, Platt iS ov» at least ¥ months priec
to tat rere. CH'Slaka v. Gorman 2020 WL 89075 at 5,7 275,19
12,43 anh 97) (DR Wo. 3! Exot 4 12-27-19 Ad “Seg Statement, Gehile'f
“fo thedical Records, Affidavit Exh’ t _2-26- Aol t fick Se Reeio Exhibit
a ia-3- 14 Ad “Sen Review, Controlled ‘A’ Hiah Filer Oret , Ra bby deny hp Kosher dig
tbl 4 laidsurt dennis Kosher jOvet ), :

 

 

 

 

 

 

 

 

 

 

“ty

 
Case 9:17-cv-01008-GTS-CFH Document 79-2: Filed 08/18/20 Page 25 of 27

All a the ator ementiowe & issues False in Plank fF 5 Ad: $9 shen
flat fas wevec even been acknowleadwed in the Ad-Se4 Ceyiew2 15 _o
festawent as to bow the Ad-Sea reviews were vote, ptefunctocy, a show
auc! egies ‘wate, because the. Mefeadants falied to provide a ceview
that was legs't inane whecr Plat 's was heard we there pas Some

roeatvow that the information 5 actually considered (S20, Edmonseav,
Cougla lin Az FsSupe. ack 242, 959-54 Cw. 0. Ws (48%)

i is vel (established that iZlenever process is consh Luo wal| tly dur,
no mater the contact," 4... must be. cvranteok at a meaning fu] Hine andl
ine meaning (ul manner, “Acwtreng vs Manzo 380 LAS. Sue 552, £5 Sth
US2,14 Lb. Ew ad GRU oS) accord Rarratt v, Tay lor 5 U.S. 641, Sy 101 S.Ct
(708 Of L.Ekaol 420 C198): ' Mactinewo5_V. Eldeidae (4-4 US: 314,33, W1_L.éd.ad_
if C1976): Goldhero v. Kelly 397 US. 264, 207, G0 $.Ck WU, 25 Liediad a87
(ide)! Tay ler ve RM ques, "429 EA If at (43 ‘Cade Cis. 200\), Platt measure
what Hewitt ceqaiees “fs eaciegtu perio reyieur of Ad: Se Cw! 4 that
analy sls are tWe. three Matthews factors — the gover nment Naterest infin
fiscal enc administradve burdens, the. private istecest in freedom from _
cestraint, and dae risk of a" erconeois deprivation of Lthe pcivate] (tecest
through the, procedures Used | and the ere Ine by be Yalut., (4 any, of £ additions.
or $ubs ott procedural safe cnuacd’ . “uay US. at 335, 4 § ‘cK $43. Dn
cegaic ds ty Planh'l's case the Defendants alandor ook aad total ly disropacden

Plot ££ 's ald ty loo, heard and interest in Freecom from confildement.

et risk of an erroneus deprivation of Plat KE ! 5 interest throws ln
the procedure used for ls Ad- Sea review,

Cites Mims Ve Sha ep. 144 Fad 1G ot 4552 (3d o'. 1994) Cholding av
rate oho bas Spuct an extender pected of tlme in Ad- 529 G nd those

teyim_1's potenh’s | “aatk les 8 (as G mort, sunt colt i’ beety Niaterest Tor
J wk prscess Ginaly y5r$ tha that cticlluted +, Hel m5 "

Proc ctor Ve LeCla, we, $46 E44 95971 (2017) Secanol Glut decision at @)o

 

73 : — . a
Case 9: 17- -cv-01008-GTS- CFH , Giver’ -2 Filed 08/18/20 Page 26 of 27
OEFENDAN | 5 ORs EWTITLEO. |

To QUALIFIED LMM LTT

ig

 

 

The Deputy Commisstoners Bellaier anol 0 Goarmgn were the one's
ESOS bie to make the determination to retain or cc lease Plant tt
from Ad-Sea according te Directive 4933 Section 201.4. The other
Defenabants Yn the Ad- Sep Committee were Pirsenally eseos ons (ble
for the Flavot, ££. be dng réotatredt | in Ad- 129 be CAUSY according 4 te Black
Ve Coughlin, 1@ F.3d. “44, 14 Cad. Cir. (iQ), the Couct held Supervise y
jersenntl way ye. ‘considered personally involved if "1. The defindant!
pactiviested directly tm the all eal covstduhenal vr'a lation ; A. “The. defendant, .
ext ter bextna informed of the viblation theougl & report Cr apeeal, fo. led +o
comedy Hye wrong 3 The Defendant created peitcy or custom under whieh
Unconstitutional sraciees octurced, or allowed the continuance of such o
policy oC cimtoms 4. the. Det endant jonas qcossly neg Wigemt iM Super yy {104
Suber Awaks who comm Hed the werowht! acts: oc 5. the. Nefenolenty

 

 

 

exhibited deliberate indifference. tr the nights of inmates by fof Ling?
do act on_infocmatey tnd. ca ting +hat ureonst Futowal acts Loree. oceurneg.
Ln flat £'s cose all of trem can be. app Veable but the first one

 

ap lies over whey Wy

 

Oe. Pendant § Ub lee, Woodrutf, Fitchette anol Cook art prot entitled
ts pales eo mms ty because of ther defacte power, Criano w Kelly:
Vo." 98-tv- 147 (c.) 3.000 WLI1b $55 at 23 (Wid. UY, ay [4 2000) & hel (d'
Defendants do not ve ceAve quali fied unvauniity because their ree ~oyamendtect ons,
that has repeatedly heen used te retain Plarth€e ¢ in fcl- Sea Status
establish the by were, pacsenally tavalved anal thus lable here they
exerersecl de facto @ pewter over s Plant FF continued. confine ment The
Defendants ia _Flalok "Ef ' CAIL pot only recommended Plaht FF be. resin ek
in ficl- See , they alse ceseonsi lle. for the falce. tofor mation dnsecteo inte
Plain th4¥ Ad- Sea Peiriews iwlich substontial belt the Plant [ras
eV uy ime _oc Spoken wrth OUny Ocputy Commis Sievert» Yt tty had te wake
thee determicahon ovt_IS the teformation prowided to them by the Defenalants..

 

 

Furthermeart, Hey Deputy Commissioners didut remedy. the. sory in most

 

CASES phen Hoey were made aunre of it jy Flaintif fe Ad-s ey Statements,

 

Ww hate they Weer aware unconstituenal acts were oceury ihe AlSe

 

cee HShaka v. 0 Gor wr 209.0 Wl LIS%0T75 at ci

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-2. Filed 08/18/20 Page 27 of 27

COM CLUS TOW

 

 

 

Foregoiv9 reasons. the Plant cespecttul\ lly ask the: Court
toe Gi reef Wlarin ti€E's en waary pula ment tin lide enticedy,

 

 

 

 

 

 

 

 

 

 

Daal: Ayaust Ne AU Pew Titi .
“Ado wd! Yew York —TTyrene- Wa lbue T4AS2.55
| _ Adstoce Corrections! Fac
PIO, Box G00 | /

 

Malone, W % 19.153

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
